               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                            Plaintiff,               Case No. 18-CR-74-1-JPS

 v.

 MARQUON T. JACKSON,
                                                                     ORDER
                            Defendant.


        On April 17, 2018, the grand jury returned a three-count indictment

that charged Defendant with two counts of unlawful possession of a

firearm, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), 924(c)(1)(A)(i), and

one count of possession of marijuana with intent to distribute, in violation

of 21 U.S.C. 841(a)(1), (b)(1)(D). (Docket #1). On February 22, 2019, the

parties filed a plea agreement indicating that Defendant agreed to plead

guilty to one count of unlawful possession of a firearm, in violation of 18

U.S.C. §§ 922(g)(1), 924(a)(2), and one count of possession of marijuana with

intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(D). (Docket

#25).

        The parties appeared before Magistrate Judge William E. Duffin on

March 15, 2019 to conduct a plea colloquy pursuant to Federal Rule of

Criminal Procedure 11. (Docket #31). Defendant entered a plea of guilty as

to Counts One and Two of the Indictment. Id. After cautioning and

examining Defendant under oath concerning each of the subjects

mentioned in Rule 11, Magistrate Duffin determined that the guilty pleas

were knowing and voluntary, and that the offenses charged were
supported by an independent factual basis containing each of the essential

elements of the offenses. (Docket #32 at 1).

       On March 18, 2019, Magistrate Duffin filed a Report and

Recommendation with this Court, recommending that: (1) Defendant’s

pleas of guilty be accepted; (2) a presentence investigation report be

prepared; and (3) Defendant be adjudicated guilty and have a sentence

imposed accordingly. Id. at 2. Pursuant to General Local Rule 72(c), 28

U.S.C. § 636(b)(1)(B), and Federal Rule of Criminal Procedure 59(b), the

parties were advised that written objections to that recommendation, or any

part thereof, could be filed within fourteen days of the date of service of the

recommendation. Id. To date, no party has filed such an objection. The

Court has considered Magistrate Duffin’s recommendation and, having

received no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge William E. Duffin’s Report

and Recommendation (Docket #32) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 10th day of April, 2019.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 2 of 2
